Orders dated March 29, 1937, granting in part and denying in part motions for a bill of particulars, modified by striking out all of the decretal portions thereof and inserting in lieu thereof the following: Ordered that plaintiffs serve on the defendant’s attorney a verified bill of particulars as to all of the items set forth in the defendant’s order to show cause, and as so modified affirmed, without costs; the bill of particulars to be served within twenty days from service of the order hereon. In our opinion, the defendant is entitled to be apprised in advance of the trial as to information of the matters sought. Orders dated April 14, 1937, vacating defendant’s notices of examination before trial, reversed on the law, with ten dollars costs and disbursements, and motions denied, with ten dollars costs. Examinations to proceed on ten days’ notice. In our opinion, it was proper for the defendant to examine the plaintiffs with respect to the identity of the unknown plaintiffs, and also with respect to the creation of a rival organization, which is the substance of the separate defense and counterclaim. Hagarty, Davis, Adel and Taylor, JJ., concur; Carswell, J., not voting.